
	

114 HR 4371 IH: Article I Consolidated Appropriations Amendments, 2016
U.S. House of Representatives
2016-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4371
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2016
			Mr. Buck introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Energy and Commerce, Ways and Means, Foreign Affairs, Oversight and Government Reform, Natural Resources, the Judiciary, Homeland Security, Transportation and Infrastructure, Education and the Workforce, Agriculture, the Budget, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Consolidated Appropriations Act, 2016, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Article I Consolidated Appropriations Amendments, 2016. 2.Table of contentsThe table of contents of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Agriculture, Rural Development, Food and Drug Administration, and Related Agencies
				Sec. 101. Categorization and treatment of tobacco products.
				Title II—Commerce, Justice, Science, and Related Agencies
				Sec. 201. General provisions.
				Title III—Financial Services and General Government
				Sec. 301. Bureau of Consumer Financial Protection.
				Sec. 302. General provisions.
				Sec. 303. Governmentwide prohibition on regulations that impose legal obligations.
				Title IV—Department of Homeland Security
				Sec. 401. General provisions.
				Title V—Department of the Interior, Environment, and Related Agencies
				Sec. 501. Department of the Interior.
				Sec. 502. Environmental Protection Agency.
				Sec. 503. General provisions.
				Title VI—Departments of Labor, Health and Human Services, and Education, and Related Agencies
				Sec. 601. Department of Labor.
				Sec. 602. Department of Health and Human Services.
				Sec. 603. Department of Education.
				Sec. 604. National Labor Relations Board.
				Title VII—Transportation, Housing and Urban Development, and Related Agencies
				Sec. 701. Housing Trust Fund.
				Sec. 702. General provisions.
				Title VIII—Enforce the Law for Sanctuary Cities Act
				Sec. 801. Short title.
				Sec. 802. Eligibility requirements for State Criminal Alien Assistance Program (SCAAP) funding.
				Sec. 803. Limitation on DOJ grant programs.
				Title IX—Financial Regulatory Improvement Act of 2016
				Sec. 901. Enactment.
				Sec. 902. Publication of Act.
			
		IAgriculture, Rural Development, Food and Drug Administration, and Related Agencies
 101.Categorization and treatment of tobacco productsAt the end of division A of the Consolidated Appropriations Act, 2016 (Public Law 113–114) (before the short title), insert the following new section:
				
 768.For each tobacco product which the Secretary of Health and Human Services, by regulation under section 901(b) of the Federal Food, Drug, and Cosmetic Act, deems to be subject to chapter IX of such Act, none of the funds made available in this Act or any other Act may be used to treat any reference in sections 905 and 910 of such Act to February 15, 2007, as other than a reference to the effective date of the regulation under which a tobacco product is deemed subject to the requirements of such Act pursuant to section 901(b)(1) of such Act, and any reference in such sections to 21 months after the date of enactment of the Family Smoking Prevention and Tobacco Control Act as other than a reference to 21 months after the date of such final deeming regulation..
			IICommerce, Justice, Science, and Related Agencies
 201.General provisionsAt the end of division B of the Consolidated Appropriations Act, 2016 (before the short title), insert the following new sections:
				
 544.None of the funds made available in this Act may be used to implement the United States Global Climate Research Program’s National Climate Assessment, the Intergovernmental Panel on Climate Change’s Fifth Assessment Report, the United Nation’s Agenda 21 sustainable development plan, or the May 2013 Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis under Executive Order No. 12866.
 545.None of the funds made available by this Act may be used to negotiate or enter into a trade agreement that establishes a limit on greenhouse gas emissions for the United States. The limitation described in this section shall not apply in the case of the administration of a tax or tariff.
 546.None of the funds made available in this Act may be used to enforce section 221 of title 13, United States Code, with respect to the survey, conducted by the Secretary of Commerce, commonly referred to as the American Community Survey.
 547.None of the funds made available by this Act may be used by the National Oceanic and Atmospheric Administration to enforce—
 (1)Amendment 40 to the Fishery Management Plan for the Reef Fish Resources of the Gulf of Mexico published in the Federal Register on April 22, 2015, or any other effort of the same substance; or
 (2)Red Snapper Management Measures published in the Federal Register on May 1, 2015, or any other effort of the same substance that establishes annual catch limits or annual catch targets for Red Snapper that would result in the commercial fishing for Red Snapper in the Federal waters of the Gulf of Mexico lasting longer than 5 times the number of days recreational fishers are allowed to catch and retain at least 2 such fish each day in such Federal waters.
 548.None of the funds made available by this Act may be used with respect to the case State of Texas, et al. v. United States of America, et al. (No. B–14–254 in the United States District Court for the Southern District of Texas, No. 15–40238 in the United States Court of Appeals for the Fifth Circuit), or the case United States v. Texas in the Supreme Court of the United States (Docket No. 15–674).
 549.None of the funds made available by this Act may be used to prosecute or hold liable any person or corporation for a violation of section 2(a) of the Migratory Bird Treaty Act (16 U.S.C. 703(a)).
					550.
 (a)No funds made available in this Act may be used to facilitate, permit, license, or promote exports to the Cuban military or intelligence service or to any officer of the Cuban military or intelligence service, or an immediate family member thereof.
 (b)This section does not apply to exports of goods permitted under the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.).
 (c)In this section— (1)the term Cuban military or intelligence service includes, but is not limited to, the Ministry of the Revolutionary Armed Forces, and the Ministry of the Interior, of Cuba, and any subsidiary of either such Ministry; and
 (2)the term immediate family member means a spouse, sibling, son, daughter, parent, grandparent, grandchild, aunt, uncle, niece, or nephew.
 551.None of the funds made available in this Act may be used to pay the salaries and expenses of personnel of the Department of Justice to negotiate or conclude a settlement with the Federal Government that includes terms requiring the defendant to donate or contribute funds to an organization or individual..
			IIIFinancial Services and General Government
 301.Bureau of Consumer Financial ProtectionIn title V of division E of the Consolidated Appropriations Act, 2016— (1)redesignate sections 501 and 502 as sections 505 and 506, respectively; and
 (2)insert before the heading Federal Communications Commission the following:  Bureau of Consumer Financial Protection administrative provisions 501.Section 1017(a)(2)(C) of Public Law 111–203 is repealed.
 502.Effective October 1, 2016, notwithstanding section 1017 of Public Law 111–203— (1)the Board of Governors of the Federal Reserve System shall not transfer amounts specified under such section to the Bureau of Consumer Financial Protection; and
 (2)there are authorized to be appropriated to the Bureau of Consumer Financial Protection such sums as may be necessary to carry out the authorities of the Bureau under Federal consumer financial law.
							503.
 (a)During fiscal year 2016, on the date on which a request is made for a transfer of funds in accordance with section 1017 of Public Law 111–203, the Bureau of Consumer Financial Protection shall notify the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate of such request.
							(b)
 (1)Any such notification shall include the amount of the funds requested, an explanation of how the funds will be obligated by object class and activity, and why the funds are necessary to protect consumers.
 (2)Any notification required by this section shall be made available on the Bureau’s public Web site. 504. (a)Not later than 2 weeks after the end of each quarter of each fiscal year, the Bureau of Consumer Financial Protection shall submit a report on its activities to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 (b)The reports required under subsection (a) shall include— (1)the obligations made during the previous quarter by object class, office, and activity;
 (2)the estimated obligations for the remainder of the fiscal year by object class, office, and activity;
 (3)the number of full-time equivalents within each office during the previous quarter; (4)the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and
 (5)actions taken to achieve the goals, objectives, and performance measures of each office. (c)At the request of any committee specified in subsection (a), the Bureau of Consumer Financial Protection shall make Bureau officials available to testify on the contents of the reports required under subsection (a)..
 302.General provisionsAt the end of title VI of division E of the Consolidated Appropriations Act, 2016, insert the following new sections:
				
 636.None of the funds made available by this Act may be used by the Internal Revenue Service to implement or enforce section 5000A of the Internal Revenue Code of 1986, section 6055 of such Code, section 1502(c) of the Patient Protection and Affordable Care Act (Public Law 111–148), or any amendments made by section 1502(b) of such Act.
 637.None of the funds made available by this Act may be used to pay the salaries or expenses of any individual to carry out any transfer of funds to the Internal Revenue Service under the Patient Protection and Affordable Care Act (Public Law 111–148) or the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152).
 638.None of the funds made available by this Act may be used by the Internal Revenue Service to make a determination that a church, an integrated auxiliary of a church, or a convention or association of churches is not exempt from taxation for participating in, or intervening in, any political campaign on behalf of (or in opposition to) any candidate for public office unless—
 (1)the Commissioner of Internal Revenue consents to such determination; (2)not later than 30 days after such determination, the Commissioner notifies the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate of such determination; and
 (3)such determination is effective with respect to the church, integrated auxiliary of a church, or convention or association of churches not earlier than 90 days after the date of the notification under paragraph (2).
 Consent under paragraph (1) may not be delegated.639.None of the funds appropriated or otherwise made available in this Act may be obligated or expended to provide for the enforcement of any rule, regulation, policy, or guideline implemented pursuant to the Department of the Treasury Guidance for United States Positions on MDBs Engaging with Developing Countries on Coal-Fired Power Generation dated October 29, 2013, when enforcement of such rule, regulation, policy, or guideline would prohibit, or have the effect of prohibiting, the carrying out of any coal-fired or other power-generation project the purpose of which is to increase exports of goods and services from the United States or prevent the loss of jobs from the United States.
 640.None of the funds made available in this Act may be used to approve, license, facilitate, authorize, or otherwise allow, whether by general or specific license, travel-related or other transactions incident to non-academic educational exchanges described in section 515.565(b)(2) of title 31, Code of Federal Regulations.
					641.
 (a)None of the funds made available by this Act may be used to approve, license, facilitate, authorize, or otherwise allow the use, purchase, trafficking, or import of property confiscated by the Cuban Government.
 (b)In this section, the terms confiscated, Cuban Government, property, and traffic have the meanings given such terms in paragraphs (4), (5), (12)(A), and (13), respectively, of section 4 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6023).
						642.
 (a)None of the funds made available by this Act may be used to approve, license, facilitate, authorize, or otherwise allow any financial transaction with an entity owned or controlled, in whole or in part, by the Cuban military or intelligence service or with any officer of the Cuban military or intelligence service, or an immediate family member thereof.
 (b)The limitation on the use of funds under this section does not apply to financial transactions with respect to exports of goods permitted under the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.) or to payments in furtherance of the lease agreement, or other financial transactions necessary for maintenance and improvements of the military base at Guantanamo Bay, Cuba, including any adjacent areas under the control or possession of the United States.
 (c)In this section— (1)the term Cuban military includes the Ministry of the Revolutionary Armed Forces and the Ministry of the Interior, and their subsidiaries; and
 (2)the term immediate family means a spouse, sibling, child (adopted or otherwise), parent, grandparent, grandchild, aunt, uncle, niece or nephew.
 643.None of the funds made available by this Act may be used to regulate, directly or indirectly, the prices, other fees, or data caps and allowances (as such terms are described in paragraph 164 of the Report and Order on Remand, Declaratory Ruling, and Order in the matter of protecting and promoting the open Internet, adopted by the Federal Communications Commission on February 26, 2015 (FCC 15–24)) charged or imposed by providers of broadband Internet access service (as defined in the final rules in Appendix A of such Report and Order on Remand, Declaratory Ruling, and Order) for such service, regardless of whether such regulation takes the form of requirements for future conduct or enforcement regarding past conduct.
 644.None of the funds made available by this or any other Act may be used by the Financial Stability Oversight Council to make a determination, pursuant to subsection (a) or (b) of section 113 of the Financial Stability Act of 2010 (12 U.S.C. 5323), with respect to a nonbank financial company until—
 (1)the Financial Stability Oversight Council, in the notice described in subsection (e)(1) of such section, identifies with specificity the risks to the financial stability of the United States presented by the nonbank financial company and explains in sufficient detail why regulatory action by the relevant primary financial regulatory agency would be insufficient to mitigate or prevent such risks; and
 (2)if the nonbank financial company presents a plan in a hearing conducted pursuant to subsection (e)(2) of such section to modify its business, structure, or operations in order to mitigate the risks identified in such a notice—
 (A)the Financial Stability Oversight Council makes a determination as to whether such plan, if implemented, adequately mitigates the identified risks; and
 (B)if the Financial Stability Oversight Council determines that such plan would adequately mitigate the identified risk, the Council—
 (i)approves such plan; and (ii)allows the nonbank financial company a reasonable period of time to implement such plan.
								645.
 (a)None of the funds made available by this or any other Act may be used to employ a contractor to carry out or otherwise participate in activities described in section 301.7602–1T of title 26, Code of Federal Regulations, or any substantially similar regulation.
 (b)None of the funds made available by this or any other Act may be used to promulgate a final regulation based on the notice of proposed rulemaking published by the Internal Revenue Service in the Federal Register on June 18, 2014 (79 Fed. Reg. 34668 et seq.), or any substantially similar regulation.
 646.None of the funds made available by this or any other Act may be used to implement, administer, or enforce any requirement that a contemporaneous written acknowledgment of a charitable contribution by a donee organization under subsection (f)(8)(A) of section 170 of the Internal Revenue Code of 1986 include the taxpayer identification number or social security number of a donee in order for the donee to be allowed a deduction under subsection (a) of such section..
 303.Governmentwide prohibition on regulations that impose legal obligationsAt the end of title VII of division E of the Consolidated Appropriations Act, 2016, insert the following new section:
				
 752.None of the funds made available by this or any other Act may be used to— (1)publish in the Federal Register any proposed or final regulation, any standard, rule, guidance, interpretation, or order that has the effect of imposing a legal obligation; or
 (2)publish in any other media or in any other way disseminate any standard, rule, guidance, interpretation, or order that has the effect of imposing a legal obligation..
			IVDepartment of Homeland Security
 401.General provisionsAt the end of division F of the Consolidated Appropriations Act, 2016 (before the short title), insert the following new sections:
				
 576.No funds, resources, or fees made available to the Secretary of Homeland Security, or to any other official of a Federal agency, by this Act or any other Act for any fiscal year, including any deposits into the Immigration Examinations Fee Account established under section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)), may be obligated to expand the existing Deferred Action for Childhood Arrivals or newly proposed Deferred Action for Parents of Americans and Lawful Permanent Residents as outlined in memoranda signed November 20, 2014, by the Secretary of the Department of Homeland Security.
					577.
 (a)In this section, the term sanctuary city means a State or a political subdivision of a State that has in place a statute, policy, or practice that prohibits law enforcement officers of the State, or of the political subdivision, from assisting or cooperating with Federal immigration law enforcement in the course of carrying out the officers’ routine law enforcement duties.
						(b)
 (1)A sanctuary city shall not be eligible to receive, for a minimum period of at least 1 year, any Department of Homeland Security grant funded under the heading Federal Emergency Management Agency, State and Local Programs.
 (2)A jurisdiction that is found to be a sanctuary city shall only become eligible to receive funds or grants under paragraph (b)(1) after the Secretary of Homeland Security certifies that the jurisdiction is no longer a sanctuary city.
							(c)
 (1)Not later than March 1 of each year, the Secretary of Homeland Security shall determine which States or political subdivisions of a State are sanctuary cities and shall report to Congress such determinations.
 (2)The Secretary of Homeland Security shall issue a report concerning the compliance of any particular State or political subdivision of a State at the request of the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, the Committee on the Judiciary of the Senate, or the Committee on the Judiciary of the House of Representatives.
 (d)Any funds that are not allocated to a sanctuary city, due to the jurisdiction’s designation as a sanctuary city, shall be reallocated to the States and political subdivisions of States that are not sanctuary cities.
 (e)Nothing in this section may be construed to require law enforcement officials from a State or political subdivision of a State to report or arrest victims or witnesses of a criminal offense.
 (f)This section shall take effect on the date of enactment of the Article I Consolidated Appropriations Amendments, 2016..
			VDepartment of the Interior, Environment, and Related Agencies
 501.Department of the InteriorAt the end of title I of division G of the Consolidated Appropriations Act, 2016 (before the short title), insert the following new sections:
				
 122.Reissuance of Final RulesBefore the end of the 60-day period beginning on the date of the enactment of the Article I Consolidated Appropriations Amendments, 2016, the Secretary of the Interior shall reissue the final rule published on December 28, 2011 (76 Fed. Reg. 81666 et seq.), and the final rule published on September 10, 2012 (77 Fed. Reg. 55530 et seq.), without regard to any other provision of statute or regulation that applies to issuance of such rules. Such reissuances (including this section) shall not be subject to judicial review.
 123.Lesser Prairie ChickenNone of the funds made available by this Act shall be used to implement or enforce the threatened species listing of the lesser prairie chicken under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 124.Northern Long-Eared BatBefore the end of the 60-day period beginning on the date of the enactment of the Article I Consolidated Appropriations Amendments, 2016, the Secretary of the Interior shall amend the interim rule pertaining to the northern long-eared bat published by the Department of the Interior in the Federal Register on April 2, 2015 (80 Fed. Reg. 17974 et seq.), only in such a way that—
 (1)take incidental to any activity conducted in accordance with the habitat conservation measures identified at pages 18024 to 18205 of volume 80 of the Federal Register (April 2, 2015), as applicable, is not prohibited; and
 (2)the public comment period for such interim rule is reopened for not less than 90 days. 125.King Cove Road Land Exchange(a)FindingCongress finds that the land exchange required under this section (including the designation of the road corridor and the construction of the road along the road corridor) is in the public interest.
 (b)DefinitionsIn this section: (1)Federal land (A)In generalThe term Federal land means the approximately 206 acres of Federal land located within the Refuge as depicted on the map entitled Project Area Map and dated September 2012.
 (B)InclusionThe term Federal land includes the 131 acres of Federal land in the Wilderness, which shall be used for the road corridor along which the road is to be constructed in accordance with subsection (c)(2).
 (2)Non-federal landThe term non-Federal land means the approximately 43,093 acres of land owned by the State as depicted on the map entitled Project Area Map and dated September 2012. (3)RefugeThe term Refuge means the Izembek National Wildlife Refuge in the State.
 (4)Road corridorThe term road corridor means the road corridor designated under subsection (c)(2)(A). (5)SecretaryThe term Secretary means the Secretary of the Interior.
 (6)StateThe term State means the State of Alaska. (7)WildernessThe term Wilderness means the Izembek Wilderness designated by section 702(6) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 1132 note; Public Law 96–487).
							(c)Land exchange required
 (1)In generalIf the State offers to convey to the Secretary all right, title, and interest of the State in and to the non-Federal land, the Secretary shall convey to the State all right, title, and interest of the United States in and to the Federal Land.
 (2)Use of federal landThe Federal land shall be conveyed to the State for the purposes of— (A)designating a road corridor through the Refuge; and
 (B)constructing a noncommercial single-lane gravel road along the road corridor between the cities of King Cove and Cold Bay in the State to provide access to emergency medical services via the all-weather airport in Cold Bay.
								(3)Valuation, appraisals, and equalization
 (A)In generalThe value of the Federal land and the non-Federal land to be exchanged under this section— (i)shall be equal, as determined by appraisals conducted in accordance with subparagraph (B); or
 (ii)if not equal, shall be equalized in accordance with subparagraph (C). (B)Appraisals (i)In generalAs soon as practicable after the date of enactment of the Article I Consolidated Appropriations Amendments, 2016, the Secretary and State shall select an appraiser to conduct appraisals of the Federal land and non-Federal land.
 (ii)RequirementsThe appraisals required under clause (i) shall be conducted in accordance with nationally recognized appraisal standards, including—
 (I)the Uniform Appraisal Standards for Federal Land Acquisitions; and (II)the Uniform Standards of Professional Appraisal Practice.
										(C)Equalization
 (i)Surplus of federal landIf the final appraised value of the Federal land exceeds the final appraised value of the non-Federal land to be conveyed under the land exchange under this section, the value of the Federal land and non-Federal land shall be equalized—
 (I)by conveying additional non-Federal land in the State to the Secretary, subject to the approval of the Secretary;
 (II)by the State making a cash payment to the United States; or (III)by using a combination of the methods described in subclauses (I) and (II).
 (ii)Surplus of non-federal landIf the final appraised value of the non-Federal land exceeds the final appraised value of the Federal land to be conveyed under the land exchange under this section, the value of the Federal land and non-Federal land shall be equalized by the State adjusting the acreage of the non-Federal land to be conveyed.
 (iii)Amount of paymentNotwithstanding section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)), the Secretary may accept a payment under clause (i)(II) in excess of 25 percent of the value of the Federal land conveyed.
 (4)AdministrationOn completion of the exchange of Federal land and non-Federal land under this section— (A)the boundary of the Wilderness shall be modified to exclude the Federal land; and
 (B)the non-Federal land shall be— (i)added to the Wilderness; and
 (ii)administered in accordance with— (I)the Wilderness Act (16 U.S.C. 1131 et seq.); and
 (II)other applicable laws. (5)DeadlineThe land exchange under this section shall be completed not later than 90 days after the date of enactment of the Article I Consolidated Appropriations Amendments, 2016.
 (d)Route of road corridorThe route of the road corridor shall follow the southern road alignment as described in the alternative entitled Alternative 2-Land Exchange and Southern Road Alignment in the final environmental impact statement entitled Izembek National Wildlife Refuge Land Exchange/Road Corridor Final Environmental Impact Statement and dated February 5, 2013.
 (e)Requirements relating to roadThe requirements relating to usage, barrier cables, and dimensions and the limitation on support facilities under subsections (a) and (b) of section 6403 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1180) shall apply to the road constructed in the road corridor.
 (f)EffectThe exchange of Federal land and non-Federal land under this section shall not constitute a major Federal action for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)..
 502.Environmental Protection AgencyIn title II of division G of the Consolidated Appropriations Act, 2016, under the heading Administrative Provisions—Environmental Protection Agency, insert after the fifth paragraph the following:  The Administrator of the Environmental Protection Agency shall base agency policies and actions regarding air emissions from forest biomass including, but not limited to, air emissions from facilities that combust forest biomass for energy, on the principle that forest biomass emissions do not increase overall carbon dioxide accumulations in the atmosphere when USDA Forest Inventory and Analysis data show that forest carbon stocks in the U.S. are stable or increasing on a national scale, or when forest biomass is derived from mill residuals, harvest residuals or forest management activities. Such policies and actions shall not pre-empt existing authorities of States to determine how to utilize biomass as a renewable energy source and shall not inhibit States’ authority to apply the same policies to forest biomass as other renewable fuels in implementing Federal law..
 503.General provisionsAt the end of division G of the Consolidated Appropriations Act, 2016 (before the short title), insert the following new sections:
				
 428.Limitation on payment of legal feesNone of the funds made available by this Act may be used to pay legal fees pursuant to a settlement in any case, in which the Federal Government is a party, that arises under—
 (1)the Clean Air Act (42 U.S.C. 7401 et seq.); (2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); or
 (3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 429.Waters of the United StatesNone of the funds made available in this Act or any other Act for any fiscal year may be used to develop, adopt, implement, administer, or enforce any change to the regulations and guidance in effect on October 1, 2012, pertaining to the definition of waters under the jurisdiction of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), including the provisions of the rules dated November 13, 1986, and August 25, 1993, relating to said jurisdiction, and the guidance documents dated January 15, 2003, and December 2, 2008, relating to said jurisdiction.
 430.GHG NSPSNone of the funds made available by this Act shall be used to propose, finalize, implement, or enforce—
 (1)any standard of performance under section 111(b) of the Clean Air Act (42 U.S.C. 7411(b)) for any new fossil fuel-fired electricity utility generating unit if the Administrator of the Environmental Protection Agency’s determination that a technology is adequately demonstrated includes consideration of one or more facilities for which assistance is provided (including any tax credit) under subtitle A of title IV of the Energy Policy Act of 2005 (42 U.S.C. 15961 et seq.) or section 48A of the Internal Revenue Code of 1986;
 (2)any regulation or guidance under section 111(b) of the Clean Air Act (42 U.S.C. 7411(b)) establishing any standard of performance for emissions of any greenhouse gas from any modified or reconstructed source that is a fossil fuel-fired electric utility generating unit; or
 (3)any regulation or guidance under section 111(d) of the Clean Air Act (42 U.S.C. 7411(d)) that applies to the emission of any greenhouse gas by an existing source that is a fossil fuel-fired electric utility generating unit.
 431.Limitation on use of fundsNone of the funds made available by this Act may be used by the Administrator of the Environmental Protection Agency to propose, promulgate, implement, administer, or enforce a national primary or secondary ambient air quality standard for ozone that is lower than the standard established under section 50.15 of title 40, Code of Federal Regulations (as in effect on July 2, 2014), until at least 85 percent of the counties that were nonattainment areas under that standard as of July 2, 2014, achieve full compliance with that standard.
 432.Definition of fill materialNone of the funds made available in this Act or any other Act may be used by the Environmental Protection Agency to develop, adopt, implement, administer, or enforce any change to the regulations in effect on October 1, 2012, pertaining to the definitions of the terms fill material or discharge of fill material for the purposes of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
 433.Social cost of carbonNone of the funds made available by this or any other Act shall be used for the social cost of carbon (SCC) to be incorporated into any rulemaking or guidance document until a new Interagency Working Group (IWG) revises the estimates using the discount rates and the domestic-only limitation on benefits estimates in accordance with Executive Order 12866 and OMB Circular A–4 as of January 1, 2015: Provided, That such IWG shall provide to the public all documents, models, and assumptions used in developing the SCC and solicit public comment prior to finalizing any revised estimates.
 434.Hydraulic fracturingNone of the funds made available by this or any other Act may be used to implement, administer, or enforce the final rule entitled Hydraulic Fracturing on Federal and Indian Lands as published in the Federal Register on March 26, 2015, and March 30, 2015 (80 Fed. Reg. 16127 and 16577, respectively).
 435.Financial AssuranceNone of the funds made available by this Act may be used to develop, propose, finalize, implement, enforce, or administer any regulation that would establish new financial responsibility requirements pursuant to section 108(b) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9608(b)).
 436.Lead test kitNone of the funds made available by this Act may be used to implement or enforce regulations under subpart E of part 745 of title 40, Code of Federal Regulations (commonly referred to as the Lead; Renovation, Repair, and Painting Rule), or any subsequent amendments to such regulations, until the Administrator of the Environmental Protection Agency publicizes Environmental Protection Agency recognition of a commercially available lead test kit that meets both criteria under section 745.88(c) of title 40, Code of Federal Regulations.
 437.Limitation on Status ChangesNone of the funds made available by this Act shall be used to propose, finalize, implement, or enforce any regulation or guidance under section 612 of the Clean Air Act (42 U.S.C. 7671k) that changes the status from acceptable to unacceptable for purposes of the Significant New Alternatives Policy (SNAP) program of any hydrofluorocarbon used as a refrigerant or in foam blowing agents, applications or uses. Nothing in this section shall prevent EPA from approving new materials, applications or uses as acceptable under the SNAP program..
			VIDepartments of Labor, Health and Human Services, and Education, and Related Agencies
 601.Department of LaborAt the end of title I of division H of the Consolidated Appropriations Act, 2016 (before the short title), insert the following new sections:
				
 115.None of the funds made available by this Act may be used to finalize, implement, administer, or enforce the proposed Definition of the Term Fiduciary; Conflict of Interest Rule—Retirement Investment Advice regulation published by the Department of Labor in the Federal Register on April 20, 2015 (80 Fed. Reg. 21928 et seq.).
					116.
 (a)Subject to the requirement under subsection (b), none of the funds appropriated or otherwise made available by this Act may be used to promulgate or implement any rule, standard, or policy amending part 1910, 1915, or 1926 of title 29, Code of Federal Regulations (as in effect on the day before the date of enactment of this Act), related to occupational exposure to respirable crystalline silica, including the proposed rulemaking by the Occupational Safety and Health Administration of the Department of Labor issued on September 12, 2013 (78 Fed. Reg. 56274), until—
 (1)a review is conducted after the date of enactment of this Act by a small business advocacy review panel, pursuant to the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note), and the panel delivers a report on the review to the Assistant Secretary of Labor for Occupational Safety and Health;
 (2)the Secretary, acting through the Assistant Secretary of Labor for Occupational Safety and Health, commissions an independent study, to be conducted by the National Academy of Sciences, examining—
 (A)the epidemiological justification of the Occupational Safety and Health Administration for proposing to reduce the occupational exposure limits to respirable crystalline silica, established by such Administration and in effect on the day before the date of enactment of this Act, including consideration of the prevalence or lack of disease and mortality associated with such occupational exposure limits;
 (B)the ability of sampling methods to collect samples of respirable crystalline silica and laboratories to measure such samples (in a manner that meets the criteria for accuracy and precision contained in the most recent publication of the NIOSH Manual of Analytical Methods, published by the National Institute for Occupational Safety and Health) to determine occupational exposures to respirable crystalline silica that are less than or equal to the occupational exposure limits and action levels for respirable crystalline silica proposed by the Occupational Safety and Health Administration as of the day before the date of enactment of this Act;
 (C)the ability of regulated industries to comply with such occupational exposure limits or action levels;
 (D)the steady decline in silicosis related mortality rates based on data maintained by the Centers for Disease Control and Prevention;
 (E)the ability of various types of personal protective equipment to protect employees from occupational exposure to respirable crystalline silica; and
 (F)the costs of the different types of such personal protective equipment as compared to the costs of engineering and work practice controls related to such equipment; and
 (3)the Secretary, acting through such Assistant Secretary, submits to the Committee on Appropriations, and the Committee on Health, Education, Labor, and Pensions, of the Senate, a report containing the results of the independent study conducted under paragraph (2).
 (b)Notwithstanding the funding limitation under subsection (a), from the funds appropriated to the Occupational Safety and Health Administration for safety and health standards, $800,000 shall be made available to conduct the independent study under subsection (a)(2) and submit the report under subsection (a)(3), which report shall be submitted by not later than 1 year after the date of enactment of the Article I Consolidated Appropriations Amendments, 2016.
 117.An Occupational Safety and Health Administration inspector shall not administer, enforce, or otherwise implement any policy or interpretation of the Occupational Safety and Health Administration that allows an individual affiliated with a third-party organization to accompany such OSHA inspector on a walkaround inspection..
 602.Department of Health and Human ServicesAt the end of title II of division H of the Consolidated Appropriations Act, 2016, insert the following new section:
				
 232.None of the funds made available by this or any other Act may be used to carry out the provisions of the Patient Protection and Affordable Care Act (Public Law 111–148) or the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), or the amendments made by such provisions of either Act..
 603.Department of EducationAt the end of title III of division H of the Consolidated Appropriations Act, 2016, insert the following new section:
				
 314.None of the funds made available by this Act may be used to— (a)implement, administer, or enforce the final regulations on Program Integrity: Gainful Employment published by the Department of Education on October 31, 2014 (79 Fed. Reg. 64889 et seq.); or
 (b)promulgate or enforce any new regulation or rule with respect to the definition or application of the term gainful employment under the Higher Education Act of 1965 on or after the date of enactment of the Article I Consolidated Appropriations Amendments, 2016..
 604.National Labor Relations BoardIn title IV of division H of the Consolidated Appropriations Act, 2016, insert after section 408 the following new sections:
				
 409.None of the funds made available by this Act may be used to implement or enforce any rule amending parts 101, 102, and 103 of title 29, Code of Federal Regulations (relating to the filing and processing of petitions pursuant to the representation of employees for the purposes of collective bargaining with their employer), including the final rule published by the National Labor Relations Board in the Federal Register on December 15, 2014 (79 Fed. Reg. 74308).
 410.None of the funds made available by this Act may be used to investigate, issue, enforce or litigate any administrative directive, regulation, representation issue or unfair labor practice proceeding or any other administrative complaint, charge, claim or proceeding that would change the interpretation or application of a standard to determine whether entities are joint employers in effect as of January 1, 2014..
			VIITransportation, Housing and Urban Development, and Related Agencies
 701.Housing Trust FundIn title II of division L of the Consolidated Appropriations Act, 2016, under the heading Community Planning and Development—Home Investment Partnerships Program, insert at the end before the period the following:  : Provided further, That notwithstanding paragraph (1)(B)(i) or (2)(B)(i) of section 1337(a) of the Housing and Community Development Act of 1992 (12 U.S.C. 4567(a)), amounts allocated under such paragraphs shall be credited to, made available, and merged with this account: Provided further, That no amounts made available by any provision of law may be transferred, reprogrammed, or credited to the Housing Trust Fund. 702.General provisionsAt the end of division L of the Consolidated Appropriations Act, 2016 (before the short title), insert the following new sections:
				
 422.Section 31111(b)(1)(A) of title 49, United States Code, is amended by striking or of less than 28 feet on a semitrailer or trailer operating in a truck tractor-semitrailer-trailer combination, and inserting or, notwithstanding section 31112, of less than 33 feet on a semitrailer or trailer operating in a truck tractor-semitrailer-trailer combination,.
 423.Notwithstanding any other provision of law, none of the funds appropriated or made available under this Act shall be used to finalize or implement sections 256.1 through 256.5 and 399.80 of the Department of Transportation’s proposed rulemaking, as published in the Federal Register on Friday, May 23, 2014 (79 Fed. Reg. 29969), relating to Transparency of Airline Ancillary Fees and Other Consumer Protection Issues.
 424.None of the funds made available by this Act may be used to carry out the rule entitled Affirmatively Furthering Fair Housing, published by the Department of Housing and Urban Development in the Federal Register on July 19, 2013 (78 Fed. Reg. 43710; Docket No. FR–5173–P–01), or to carry out the notice entitled Affirmatively Furthering Fair Housing Assessment Tool, published by the Department of Housing and Urban Development in the Federal Register on September 26, 2014 (79 Fed. Reg. 57949; Docket No. FR–5173–02)..
			VIIIEnforce the Law for Sanctuary Cities Act
 801.Short titleThis title may be cited as the Enforce the Law for Sanctuary Cities Act. 802.Eligibility requirements for State Criminal Alien Assistance Program (SCAAP) fundingSection 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)) is amended by adding at the end the following:
				
 (7)A State (or a political subdivision of a State) shall not be eligible to enter into a contractual arrangement under paragraph (1) if the State (or political subdivision)—
 (A)has in effect any law, policy, or procedure in contravention of subsection (a) or (b) of section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373); or
 (B)prohibits State or local law enforcement officials from gathering information regarding the citizenship or immigration status, lawful or unlawful, of any individual..
			803.Limitation on DOJ grant programs
 (a)COPSIn the case of a State or unit of local government that received a grant award under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.), if, during a fiscal year, that State or local government is a State or local government described in subsection (c), the Attorney General shall withhold all of the amount that would otherwise be awarded to that State or unit of local government for the following fiscal year.
 (b)Byrne-JAGIn the case of a State or unit of local government that received a grant award under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), if, during a fiscal year, that State or unit of local government is described in subsection (c), the Attorney General shall withhold all of the amount that would otherwise be awarded to that State or unit of local government for the following fiscal year.
 (c)States and local governments describedA State or unit of local government described in this subsection is any State or local government that—
 (1)has in effect any law, policy, or procedure in contravention of subsection (a) or (b) of section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373); or
 (2)prohibits State or local law enforcement officials from gathering information regarding the citizenship or immigration status, lawful or unlawful, of any individual.
					IXFinancial Regulatory Improvement Act of 2016
			901.Enactment
 (a)In generalThe provisions of title IX of S. 1910, One Hundred Fourteenth Congress, as introduced in the Senate on July 30, 2015, are hereby enacted into law with the revisions described in subsection (b).
 (b)RevisionsSections 901 and 965(k)(1) of the provisions described in subsection (a) are revised by striking Financial Regulatory Improvement Act of 2015 and inserting Financial Regulatory Improvement Act of 2016. 902.Publication of ActIn publishing this Act in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end an appendix setting forth the text of the bill referred to in section 901, as revised pursuant to such section.
			
